DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated January 28th, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Election/Restrictions
Applicant's election with traverse of group III in the reply filed on February 23rd, 2021 is acknowledged.  The traversal is on the ground(s) that no search and/or examination burden .  This is not found persuasive because per the initial restriction requirement a search and/or examination burden does exist as set forth in that office action.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuang et al. (US 2016/0078771 A1).
Regarding claim 13, Zhuang teaches a pupillary assisted communication system, comprising: 
a.	a pupillary-response sensing device constructed and arranged to generate subject data (See, e.g., paragraph [0037] which explains audio-visual responses, i.e. subject data, were recorded with a HD video camera, i.e. a pupillary-response sensing device);

c. at least one computing device comprising a display, memory, and at least one processor (See, e.g., paragraph [0067] which explains this) constructed and arranged for executing a hybrid classification algorithm comprising a plurality of steps comprising: 
i. 	grouping subject data from the pupillary-response and non-pupillary response sensing devices into sample blocks (See, e.g., paragraph [0032] which explains the responses are recorded, i.e. grouped into sample blocks); 
ii.	executing a feature extraction algorithmic step to produce at least one feature vector (See, e.g., paragraph [0058] which explains a feature extraction processor 402 receives the audio signal and generates feature vectors); 
iii.	translating the feature vector (See, e.g., paragraph [0058] which explains the feature vectors may be scaled and translated); and 
iv.	providing feedback via the at least one computing device display (See, e.g., paragraph [0052] which explains the detector output which indicates a degree of certainty over one or more psychological states and paragraph [0053] which explains the types of devices to be used. Note that while not explicitly spelled out, the feedback would necessarily be displayed on a display in order for a user to see it here).
Regarding claim 14, Zhuang teaches the device set forth above and further teaches wherein the subject data comprises at least one response selected from the group consisting of pupil size, eye gaze dwell time, eye blink, eye movement, EEG, functional near infrared spectroscopy, electrocorticographraphy, ultrasound, change in heart rate, motor evoked responses and galvanic skin responses (See, e.g., paragraph [0037] which explains that an EEG was used).
Regarding claim 15, Zhuang teaches the device set forth above and further teaches wherein subject data is generated via BCI (See, e.g., paragraph [0037] which explains that an EEG, i.e. BCI, was used).
Regarding claim 16, Zhuang teaches the device set forth above and further teaches wherein the subject data is generated via augmentative and alternative communication (See, e.g., paragraph [0035] which explains that a variety of augmentative and alternative communication forms can be used such as generic imagery and written questions).
Regarding claim 17, Zhuang teaches the device set forth above and further teaches, wherein the feature algorithmic step further comprises a plurality of sub-steps (Note that as set forth above feature vector creation and translation can be considered sub-steps of the overall process).

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s reasons for indicating allowable subject matter:
Regarding claim 18, the prior art fails to teach wherein the plurality of sub-steps comprises: b.  a scatter matrix computing sub-step; and c.  an eigenvector and eigenvalue computing sub-step. 

Regarding claim 19, the prior art fails to teach wherein the plurality of sub-steps comprises an eigenvalue sorting step.

Regarding claim 20, this claim depends on an allowable base claim and is therefore allowable for at least the reasons stated supra. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872